DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg 11-13, filed 11/17/20, with respect to the rejection(s) of claim(s)  47-60 under 35 USC 103 have been fully considered and are persuasive.  The arguments referring to the references Gao in view of Deenoo, Guo, and Zhang are persuasive, therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jamadagni (Pub No 20140241317) which teaches the amended limitation “the radio terminal is configured to recognize whether the bearer split is needed based on whether the initial RRC Connection Reconfiguration message includes security information to be used for the bearer split”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 47-48, 50, 52, 54, and 58-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (Pub No 20140355562) further in view of Deenoo (Pub No 20160021581) and Guo (Pub No 20140022990), Zhang (Pub No 20140269575), and Jamadagni (Pub No 20140241317).

Regarding claim 47 and 48 and 50 and 52 and 54,

 	a radio access network including a first base station configured to manage a first cell and a second base station configured to manage a second cell (interpreted as macro-eNB 402 to the small cell eNB 404, see para [0040]); and 
 	a radio terminal configured to support dual connectivity using the first cell and the second cell, the dual connectivity involving a split bearer that is a bearer split over the first base station and the second base station wherein; (interpreted as dual connection (or concurrent connections) is physical where the UE is able to communicate over at least two wireless links (one between UE and macro-eNB, the other between UE and small cell eNB) simultaneously, see para [0019]), 
 	the radio access network is configured to transmit, in the first cell, a Radio Resource Control (RRC) Connection Reconfiguration message, the RRC Connection Reconfiguration message including first Data Radio Bearer (DRB) configuration information for the first cell and second DRB configuration information for the second cell, (interpreted as RRC signaling also enable establishment, configuration, maintenance and release of Data Radio Bearers (DRBs) offloaded to the small cell, as well as quality of service (QoS) management functions for those DRBs, see para [0020]) wherein the first DRB configuration information includes a first DRB Identity allocated to a first part of the split bearer in the first cell, the second DRB configuration information includes a second DRB Identity allocated to a second part of the split bearer in the second cell (interpreted as differentiate RRC messages associated with the small cell from the RRC messages associated with the macro-cell, a label may be attached to RRC messages associated with the small cell. Examples of the label include one of [eNB ID, Global eNB ID, ECI (E-UTRAN Cell Identifier), physical cell ID] of the small cell, cluster ID the small cell belongs to, DRB ID, E-RAB ID, TEID, etc, see para [0040]).
 	However Gao does not teach and the first DRB Identity is set to the same identity as the second DRB Identity; 
 	 the transmitting of the initial RRC Connection Reconfiguration message follows a procedure for the radio terminal to transit from an RRC IDLE state to an RRC CONNECTED state and 
 	a further procedure for the first base station to send to the second base station a request including the first DRB Identity for the dual connectivity and receive from the second base station an acknowledgement in response to the request, and 
 	the radio terminal is configured to recognize whether the bearer split is needed based on whether the initial RRC Connection Reconfiguration message includes security information to be used for the bearer split.
 	Deenoo teaches and the first DRB Identity is set to the same identity as the second DRB Identity (interpreted as a same DRB can be split between macro and SCeNB. This may be applicable to the scenario where a PDCP may be in the macro cell. In this case, the macro may provide the same epsbearer-id, drb-id and potentially different RLC and/or logical channel configuration for the small cell configuration, see para [0151]).
 	It would have been obvious to one of ordinary skill in the art to combine the RRC configuration messages taught by Gao with the using of same identity as taught by Deenoo since would have a been an obvious to choose to either use same or different IDs.
 	However Gao in view of Deenoo do not teach the transmitting of the initial RRC Connection Reconfiguration message follows a procedure for the radio terminal to transit from an RRC IDLE state to an RRC CONNECTED state and 
 	a further procedure for the first base station to send to the second base station a request including the first DRB Identity for the dual connectivity and receive from the second base station an acknowledgement in response to the request, and 


 	Guo teaches the transmitting of the RRC Connection Reconfiguration message following a procedure for the radio terminal to transit from an RRC IDLE state to an RRC CONNECTED state (interpreted as when a UE enters RRC_CONNECTED from RRC_IDLE to transmit user plane data, three procedures (including RRC connection establishment, security mode command, and RRC connection reconfiguration) are required to be performed following the order shown in FIG. 6, see para [0036]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Gao in view of Deenoo with the reconfiguration message for changing states as taught by Guo since it is known in the art of communications to use control messages to change system states. 
 	However Gao in view of Deenoo and Guo do not teach a further procedure for the first base station to send to the second base station a request including the first DRB Identity for the dual connectivity and receive from the second base station an acknowledgement in response to the request, and
  	the radio terminal is configured to recognize whether the bearer split is needed based on whether the initial RRC Connection Reconfiguration message includes security information to be used for the bearer split.

 	Zhang teaches a further procedure for the first base station to send to the second base station a request including the first DRB Identity for the dual connectivity and receive from the second base station an acknowledgement in response to the request (interpreted as A secondary base station receives a sixth message from a primary base station, where the sixth message is used to request the secondary base station to add a DRB for a UE and includes an identifier of the DRB and configuration information of an E-RAB corresponding to the DRB, see para [0090]. Also see 420: The secondary base station sends a seventh message to the primary base station for responding to a bearer addition request message, where the bearer addition response message includes configuration information of the DRB. For example, the sixth message may be called a bearer addition request message, and the seventh message may be called a bearer addition response message, see para [0091]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Gao in view of Deenoo and Guo with the DRB for the second cell as taught by Zhang to implement carrier aggregation between base stations, thereby further increasing user throughput of the device.
 	However Gao in view of Deenoo, Guo, and Zhang do not teach the radio terminal is configured to recognize whether the bearer split is needed based on whether the initial RRC Connection Reconfiguration message includes security information to be used for the bearer split.

 	Jamadagni teaches the radio terminal is configured to recognize whether the bearer split is needed based on whether the initial RRC Connection Reconfiguration message includes security information to be used for the bearer split (interpreted as The S-eNB initiates an X2AP partial handover request with a T-eNB indicating that this is a dual connectivity and derives a new key KeNB (AS security context parameters) for the UE. The details for deriving the new keys and the bearer configuration are provided by the S-eNB to the UE in the RRC message. The RRC message can be a modified RRC reconfiguration message, see para [0065] & [0079]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Gao in view of Deenoo, Guo, and Zhang with security information for dual connectivity as taught by Jamadagni since it is known in the art of communications to relay information such as security information for establishing connectivity between the UE and the eNB. 

Regarding claim 58 and 59 and 60,
 	Gao in view of Deenoo, Guo, Zhang, and Jamadagni teach the radio communication system according to claim 47, wherein the first base station is configured to send, to a core network, an indication for establishing the split bearer with the core network (interpreted as sixth message may be called a data radio bearer addition request message (DRB Addition Request), and called a bearer addition request message for short. The seventh message may be called a bearer addition response message. After determining that the DRB on the secondary base station needs to be added for the UE, the primary base station sends an independent bearer addition request message to the secondary base station through an X2/S1 interface, see para [0058]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Gao in view of Deenoo and Guo with the DRB for the second cell as taught by Zhang to implement carrier aggregation between base stations, thereby further increasing user throughput of the device.

Claim 49, 51, 53, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (Pub No 20140355562) further in view of Deenoo (Pub No 20160021581), Guo (Pub No 20140022990), Zhang (Pub No 20140269575), Jamadagni (Pub No 20140241317), and Blankenship (Pub No 20140254476).

Regarding claim 49 and 51 and 53 and 55,
 	Gao in view of Deenoo, Guo, Zhang, and Jamadagni teach the base station apparatus according to claim 48, however they do not teach wherein in the split bearer, a first DRB in the first cell and a second DRB in the second cell are both mapped to a network bearer, and the network bearer includes at least one of EUTRAN Radio Access Bearer (E-RAB) and Evolved Packet System (EPS) bearer. 
(interpreted as Enhanced Packet Services ( EPS) bearer provides the level of granularity for bearer-level QoS control in the core network and the wireless access network. An EPS bearer is established between the UE and the PDN-GW. Another bearer is an E-UTRAN (Evolved Universal Terrestrial Radio Access Network) Radio Access Bearer ( E-RAB), which transports packets of an EPS bearer between the UE and the SGW of the core network 118. A data radio bearer ( DRB) transports the packets of an EPS bearer between a UE and an eNB, see para [0030]).
	It would have been obvious to one of ordinary skill in the art to combine the EUTRAN and EPS system taught by Gao in view of Deenoo, Guo, Zhang, and Jamadagni with the EUTRAN radio access bearer and EPS bearer as taught by Blankenship since it is known in the art of communications to use bearers for data transmission. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461      

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461